Exhibit 10.1

AMC Networks Inc. Amended and Restated 2011 Employee Stock Plan

1. Purpose. The purpose of the AMC Networks Inc. Amended and Restated 2011
Employee Stock Plan is to compensate employees of the Company and its Affiliates
who are and have been largely responsible for the management and growth of the
business of the Company and its Affiliates and to advance the interests of the
Company by encouraging and enabling the acquisition of a personal proprietary
interest in the Company by employees upon whose judgment and keen interest the
Company and its Affiliates are largely dependent for the successful conduct of
their operations. It is anticipated that such compensation and the acquisition
of such proprietary interest in the Company will stimulate the efforts of such
employees on behalf of the Company and its Affiliates, and strengthen their
desire to remain with the Company and its Affiliates. It is also expected that
such compensation and the opportunity to acquire such a proprietary interest
will enable the Company and its Affiliates to attract and retain desirable
personnel. The AMC Networks Inc. 2011 Employee Stock Plan was originally adopted
on May 16, 2011 and is being amended and restated effective as of June 5, 2012
subject to approval by the stockholders of the Company.

2. Definitions. When used in this Plan, unless the context otherwise requires:

(a) “Affiliate” shall mean (i) any Entity controlling, controlled by, or under
common control with the Company or any other Affiliate and (ii) any Entity in
which the Company owns at least five percent of the outstanding equity interests
of such Entity.

(b) “Award” shall mean an Option, Right, Restricted Share or Restricted Stock
Unit or other equity based award which is granted or made under the Plan.

(c) “Award Agreement” shall mean an agreement which may be entered into by a
Participant under the Plan and the Company, setting forth the terms and
provisions applicable to Awards granted to such Participant.

(d) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted at any time.

(e) “Committee” shall mean the Compensation Committee of the Board of Directors,
as described in Section 3.

(f) “Company” shall mean AMC Networks Inc., a Delaware corporation.

(g) “Consent” shall mean (i) any listing, registration or qualification
requirement in respect of an Award or Share with respect to any securities
exchange or under any federal, state or local law, rule or regulation, (ii) any
and all written agreements and representations by the Participant with respect
to the disposition of Shares, or with respect to any other matter, which the
Committee may deem necessary or desirable to comply with the terms of any such
listing, registration or qualification requirement or to obtain an exemption
therefrom, (iii) any and all other consents, clearances and approvals in respect
of an action under the Plan by any governmental or other regulatory body or any
stock exchange or self-regulatory agency, (iv) any and all consents by the
Participant to (A) the Company’s supplying to any third party recordkeeper of
the Plan such personal information as the Committee deems advisable to
administer the Plan and (B) the Company’s imposing sales and transfer procedures
and restrictions on Shares delivered under the Plan and (v) any and all other
consents or authorizations required to comply with, or required to be obtained
under law.

(h) “Entity” shall mean any business, corporation, partnership, limited
liability company or other entity.

(i) “Fair Market Value” on a specified date shall mean the closing price for a
Share on the stock exchange, if any, on which such Shares are primarily traded,
but if no Shares were traded on such date, the average of the bid and asked
closing prices at which one Share is traded on the over-the-counter market, as
reported on the National Association of Securities Dealers Automated Quotation
System, or, if none of the above is applicable, the value of a Share as
established by the Committee for such date using any reasonable method of
valuation. Notwithstanding the generality of the foregoing, if the Company has
established an electronic exercise program with a broker for the exercise of
Options or Rights and the Shares underlying the Options are publicly traded, the
Fair Market Value of a Share for purposes of net cashless exercise and
withholding taxes shall be the price of a Share on such stock exchange at the
time of exercise.

(j) “GAAP” shall mean accounting principles generally accepted in the United
States of America.

(k) “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

(l) “Options” shall mean the stock options granted pursuant to Section 6 hereof.

(m) “Participant” shall mean any employee or former employee of the Company or
any Affiliate who holds an outstanding Award granted under the Plan.

 

A-1



--------------------------------------------------------------------------------

(n) “Performance Criteria” shall mean a goal or goals established by the
Committee and measured over a period or periods selected by the Committee, such
goal(s) to constitute a requirement that must be met in connection with the
vesting, exercise and/or payment of an Award under the Plan as specified by the
Committee. To the extent that an Award of Restricted Shares or Restricted Stock
Units or another stock based award (other than Options and Rights) is intended
to satisfy the requirements for deductibility under Section 162(m) of the
Internal Revenue Code, the payment of the Award will be conditioned on the
satisfaction of one or more of the performance criteria listed below over a
period or periods selected by the Compensation Committee. The performance
criteria may be determined by reference to the performance of the Company, an
affiliate or a business unit, product, production, network or service thereof or
any combination of the foregoing. Such criteria may also be measured on a per
customer, subscriber, viewer (or available viewer), basic or diluted share basis
or any combination of the foregoing and may reflect absolute performance,
incremental performance or comparative performance to other companies (or their
products or services) determined on a gross, net, GAAP or non-GAAP basis, with
respect to one or more of the following: (i) net or operating income or other
measures of profit; (ii) measures of revenue; (iii) earnings before interest,
taxes, depreciation and amortization (EBITDA); (iv) cash flow, free cash flow,
adjusted operating cash flow (AOCF), unlevered free cash flow, cash flow from
operations and similar measures; (v) return on equity, investment, assets or
capital; (vi) gross or operating margins or savings; (vii) performance relative
to budget, forecast or market expectations; (viii) market share or penetration,
subscriber or customer acquisition or retention, ratings or viewership;
(ix) operating metrics relating to sales, subscriptions or customer service or
satisfaction; (x) capital spending management or product or service deployments;
(xi) achievement of strategic business objectives such as acquisitions,
dispositions or investments; (xii) a specified increase in the fair market value
of the Shares; (xiii) a specified increase in the private market value of the
Company; (xiv) the Share price; (xv) earnings per share; and/or (xvi) total
shareholder return.

(o) “Plan” shall mean this AMC Networks Inc. Amended and Restated 2011 Employee
Stock Plan, as amended from time to time.

(p) “Restricted Period” shall mean the period of time during which Restrictions
shall apply to a Restricted Share, as determined by the Committee pursuant to
Section 9 hereof.

(q) “Restricted Shares” shall mean the Shares awarded pursuant to Section 9
hereof that are subject to restrictions upon their sale, assignment, transfer,
pledge or other disposal or encumbrance as determined by the Committee.

(r) “Restricted Stock Units” shall mean awards made pursuant to Section 10
hereof, each such unit representing an unfunded and unsecured promise to deliver
a Share (or cash or other property equal in value to the Share).

(s) “Restrictions” shall mean the restrictions upon sale, assignment, transfer,
pledge or other disposal or encumbrance on a Restricted Share as determined by
the Committee in respect of an Award of a Restricted Share pursuant to Section 9
hereof.

(t) “Rights” shall mean stock appreciation rights granted pursuant to Section 7
hereof.

(u) “Share” shall mean a share of AMC Networks Inc. Class A Common Stock, par
value $0.01 per share.

(v) “Subsidiary” shall mean any “subsidiary corporation,” as defined in
Section 424(f) of the Internal Revenue Code.

3. Administration. (a) The Plan shall be administered by the Committee, which
shall consist of at least the minimum number of members of the Board of
Directors required by Section 162(m) of the Internal Revenue Code. Such members
shall be appointed by, and shall serve at the pleasure of, the Board of
Directors. Except as otherwise determined by the Board of Directors, the members
of the Committee shall be “non-employee directors” as defined in Rule 16b-3 of
the Securities Exchange Act of 1934 (the “Exchange Act”), and “outside
directors” to the extent required by Section 162(m) of the Internal Revenue
Code; provided, however, that the failure of the Committee to be so comprised
shall not cause any Award to be invalid. The Committee may delegate any of its
powers under the Plan to a subcommittee of the Committee (which hereinafter
shall also be referred to as the Committee). The Committee may also delegate to
any person who is not a member of the Committee or to any administrative group
within the Company, any of its powers, responsibilities or duties. In delegating
its authority, the Committee shall consider the extent to which any delegation
may cause Awards to fail to be deductible under Section 162(m) of the Internal
Revenue Code or to fail to meet the requirements of Rule 16(b)-3(c)(1) or Rule
16b-3(d) under the Exchange Act.

(b) The Committee shall have full authority, subject to the terms of the Plan
(including Section 19), to (a) exercise all of the powers granted to it under
the Plan, (b) construe, interpret and implement the Plan and all Awards and
Award Agreements, (c) prescribe, amend and rescind rules and regulations
relating to the Plan, including rules governing its own operations, (d) make all
determinations necessary or advisable in administering the Plan, (e) correct any
defect, supply any omission and reconcile any inconsistency in the Plan,
(f) amend the Plan, (g) grant Awards and determine who shall receive Awards and
the terms and conditions of such Awards, including, but not limited to,
conditioning the exercise, vesting, payout or other term or condition of an
Award on the achievement of Performance Criteria, (h) amend any outstanding
Award in any respect, including, without limitation, to (1) accelerate the time
or times at which the Award becomes vested or unrestricted or may be exercised
or at which Shares are delivered under the Award (and, without limitation on the
Committee’s rights, in connection with such acceleration, the Committee may
provide that any

 

A-2



--------------------------------------------------------------------------------

Shares delivered pursuant to such Award shall be Restricted Shares, which are
subject to vesting, transfer, forfeiture or repayment provisions similar to
those in the Participant’s underlying Award) or (2) waive or amend any goals,
restrictions, conditions or Performance Criteria (subject to the requirements of
Section 162(m) of the Internal Revenue Code, if applicable to the Award)
applicable to such Award, or impose new goals or restrictions and (i) determine
at any time whether, to what extent and under what circumstances and method or
methods (1) Awards may be (A) settled in cash, Shares, other securities, other
Awards or other property, (B) exercised or (C) canceled, forfeited or suspended
or (2) Shares, other securities, cash, other Awards or other property and other
amounts payable with respect to an Award may be deferred either automatically or
at the election of the participant or of the Committee. Subject to the
requirements of Section 162(m) of the Internal Revenue Code, if applicable to
the Award, the enumeration of the foregoing powers is not intended and should
not be construed to limit in any way the authority of the Committee under the
Plan which is intended, to the fullest extent permitted by law, to be plenary.
The Plan, and all such rules, regulations, determinations and interpretations,
shall be binding and conclusive upon the Company, its stockholders and all
Participants, and upon their respective legal representatives, heirs,
beneficiaries, successors and assigns and upon all other persons claiming under
or through any of them.

(c) No member of the Board of Directors or the Committee or any employee of the
Company or any of its Affiliates (each such person a “Covered Person”) shall
have any liability to any person (including, without limitation, any
Participant) for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award. Each Covered Person
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Covered Person in connection with or resulting from any
action, suit or proceeding to which such Covered Person may be a party or in
which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan and against and from any and all amounts paid
by such Covered Person, with the Company’s approval, in settlement thereof, or
paid by such Covered Person in satisfaction of any judgment in any such action,
suit or proceeding against such Covered Person; provided that, the Company shall
have the right, at its own expense, to assume and defend any such action, suit
or proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful criminal act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under the Company’s
Certificate of Incorporation or By-laws, as a matter of law, or otherwise, or
any other power that the Company may have to indemnify such persons or hold them
harmless.

4. Participants. Except as hereinafter provided, all employees of the Company
and its Affiliates shall be eligible to receive Awards under the Plan, except
that Options that are intended to qualify as incentive stock options within the
meaning of Section 422 of the Internal Revenue Code shall be granted only to
employees of the Company or a Subsidiary. Nothing herein contained shall be
construed to prevent the making of one or more Awards at the same or different
times to the same employee.

5. Share Limitations. (a) The Committee may make Awards under this Plan for up
to an aggregate number of 5,000,000 Shares, which may be either treasury Shares
or authorized but unissued Shares. To the extent that (i) an Award shall be
paid, settled or exchanged or shall expire, lapse, terminate or be cancelled for
any reason without the issuance of Shares, (ii) any Shares under an Award are
not issued because of payment or withholding obligations or (iii) Restricted
Shares shall revert back to the Company prior to the lapse of the Restrictions
or be applied by the Company for purposes of tax withholding obligations, then
the Committee may also grant Awards with respect to such Shares or Restricted
Shares. Awards payable only in cash or property other than Shares shall not
reduce the aggregate remaining number of Shares with respect to which Awards may
be made under the Plan and Shares relating to any other Awards that are settled
in cash or property other than Shares, when settled, shall be added back to the
aggregate remaining number of Shares with respect to which Awards may be made
under the Plan. The maximum number of Shares that may be issued under the Plan
shall be adjusted by the Committee as appropriate to account for the events
provided for in Section 12 hereof. Any Shares with respect to which the Company
becomes obligated to make Awards through the assumption of, or in substitution
for, outstanding awards previously granted by an acquired entity, shall not
count against the Shares available to be delivered pursuant to Awards under this
Plan.

(b) In no event shall any Participant be granted Awards during any one
(1) calendar year for, or that relate to, an aggregate number of Shares
exceeding 2,000,000. The maximum number of Shares underlying Awards that may be
granted to an individual in any one (1) calendar year under the Plan shall be
adjusted by the Committee as appropriate to account for the events provided for
in Section 12 hereof.

6. Options. Options granted under the Plan shall be either incentive stock
options, within the meaning of Section 422 of the Internal Revenue Code, or
non-qualified options, as determined by the Committee in its sole discretion.

(a) Terms and Conditions. The form, terms and conditions of each Option shall be
determined by the Committee and shall be set forth in an Award Agreement. Such
terms and conditions may include, without limitation, provisions relating to the
vesting and exercisability of such Options as well as the conditions or
circumstances upon which such Options may be accelerated, extended,

 

A-3



--------------------------------------------------------------------------------

forfeited or otherwise modified. The Committee may, in its sole discretion,
establish one or more conditions to the vesting or exercise of an Option
including, without limitation, conditions the satisfaction of which are measured
by Performance Criteria; provided that, if such Option is designated as an
incentive stock option, then such condition or conditions shall not be
inconsistent with Section 422 of the Internal Revenue Code. Unless the Award
Agreement specifies that the Option is an incentive stock option, it shall be a
non-qualified stock option. All or any part of any Options granted to any
Participant may be made exercisable upon the occurrence of such special
circumstances or events as determined in the sole discretion of the Committee.

(b) Exercise Price for Options. The exercise price per Share of the Shares to be
purchased pursuant to any Option shall be fixed by the Committee at the time an
Option is granted, but in no event shall it be less than the Fair Market Value
of a Share on the day on which the Option is granted. Such exercise price shall
thereafter be subject to adjustment as required by the Award Agreement relating
to each Option or Section 12 hereof.

(c) Duration of Options. The duration of any Option granted under this Plan
shall be for a period fixed by the Committee but shall, except as described in
the next sentence, in no event be more than ten (10) years. Notwithstanding the
foregoing, an Award Agreement may provide that, in the event the Participant
dies while the Option is outstanding, the Option will remain outstanding until
the first anniversary of the Participant’s date of death, and whether or not
such first anniversary occurs prior to or following the expiration of ten
(10) years from the date the Option was granted.

(d) Incentive Stock Options Granted to Ten Percent Stockholders. To the extent
required by Section 422 of the Internal Revenue Code, no Option which is
intended to qualify as an incentive stock option shall be granted under this
Plan to any employee who, at the time the Option is granted, owns, or is
considered owning, within the meaning of Section 422 of the Internal Revenue
Code, shares possessing more than ten percent (10%) of the total combined voting
power or value of all classes of stock of the Company or any Subsidiary, unless
the exercise price under such Option is at least one hundred and ten percent
(110%) of the Fair Market Value of a Share on the date such Option is granted
and the duration of such option is no more than five (5) years.

(e) Initial Exercisability Limitation. The aggregate Fair Market Value
(determined at the time that an Option is granted) of the Shares with respect to
incentive stock options granted in any calendar year under all stock option
plans of the Company or any corporation which (at the time of the granting of
such incentive stock option) was a parent or Subsidiary of the Company, or of
any predecessor corporation of any such corporation, which are exercisable for
the first time by a Participant during any calendar year shall not exceed
$100,000, or, if different, the maximum allowed under Section 422 of the
Internal Revenue Code.

(f) Settlement of an Option. When an Option is exercised pursuant to Section 8
hereof, the Committee, in its sole discretion, may elect, in lieu of issuing
Shares pursuant to the terms of the Option, to settle the Option by paying the
Participant an amount equal to the product obtained by multiplying (i) the
excess of the Fair Market Value of one Share on the date the Option is exercised
over the exercise price of the Option (the “Option Spread”) by (ii) the number
of Shares with respect to which the Option is exercised. The amount payable to
the Participant in these circumstances shall be paid by the Company either in
cash or in Shares having a Fair Market Value equal to the Option Spread, or a
combination thereof, as the Committee shall determine at the time the Option is
exercised or at the time the Option is granted.

7. Rights. The Committee may grant to employees the right to receive such number
of Rights, as determined by the Committee in its sole discretion.

(a) Terms and Conditions. The form, terms and conditions of each Right shall be
determined by the Committee and shall be set forth in an Award Agreement. Such
terms and conditions may include, without limitation, provisions relating to the
vesting and exercisability of such Rights as well as the conditions or
circumstances upon which such Rights may be accelerated, extended, forfeited or
otherwise modified. The Committee may, in its sole discretion, establish one or
more conditions to the vesting or exercise of a Right including, without
limitation, conditions the satisfaction of which are measured by Performance
Criteria. All or any part of any outstanding Rights granted to any Participant
may be made exercisable upon the occurrence of such special circumstances or
events as determined in the sole discretion of the Committee.

(b) Exercise Price for Rights. The exercise price of each Right shall be fixed
by the Committee at the time a Right is granted, but in no event shall it be
less than the Fair Market Value of a Share on the day on which the Right is
granted. Such exercise price shall thereafter be subject to adjustment as
required by the Award Agreement relating to each Right or Section 12 hereof.

(c) Duration of Rights. The duration of any Right granted under this Plan shall
be for a period fixed by the Committee but shall, except as described in the
next sentence, in no event be more than ten (10) years. Notwithstanding the
foregoing, an Award Agreement may provide that, in the event the Participant
dies while the Right is outstanding, the Right will remain outstanding until the
first anniversary of the Participant’s date of death, and whether or not such
first anniversary occurs prior to or following the expiration of ten (10) years
from the date the Right was granted.

 

A-4



--------------------------------------------------------------------------------

(d) Settlement of Rights. Upon the exercise of any Rights, the Participant shall
be entitled to receive from the Company an amount equal to the product obtained
by multiplying (i) the excess of the Fair Market Value of one Share on the date
the Rights are exercised over the exercise price of the related Right by
(ii) the number of Shares to which such Rights are related. Such amount shall be
paid in cash, in Shares having a Fair Market Value equal to such amount, or a
combination of cash and Shares, as the Committee shall determine at the time the
Right is exercised or at the time the Right is granted.

8. Exercise of Options and Rights. (a) An Option or Right shall be exercised by
the delivery to any person who has been designated by the Company for the
purpose of receiving the same, of a written notice duly signed by the
Participant (or the representative of the estate or the heirs of a deceased
Participant) to such effect (or electronic notice in a manner, if any,
previously approved by the Company). Unless the Company chooses to settle an
Option in cash, Shares or a combination thereof pursuant to Section 6(f) hereof,
the Participant shall be required to deliver to the Company, within five
(5) days of the delivery of the notice described above, either cash, a check
payable to the order of the Company, Shares duly endorsed over to the Company
(which Shares shall be valued at their Fair Market Value as of the date
preceding the day of such exercise) or any combination of such methods of
payment, which together amount to the full exercise price of the Shares
purchased pursuant to the exercise of the Option. Notwithstanding the preceding
sentence, the Company may establish an electronic exercise program with a broker
and the Company and the Participant may agree upon any other reasonable manner
of providing for payment of the exercise price of the Option.

(b) Except to the extent the Committee chooses to settle any Option or Right in
cash pursuant to Section 6(f) or 7(d) hereof, within a reasonable time after
exercise of an Option or Right the Company shall either issue to the Participant
a certificate representing the Shares purchased pursuant to the exercise of the
Option or Right or credit the number of such Shares to a book-entry account. To
the extent the Committee chooses to settle any Option or Right in cash pursuant
to Section 6(f) or 7(d), within a reasonable time after exercise of an Option or
Right the Company shall cause to be delivered to the person entitled thereto a
payment for the amount payable pursuant to the exercise of the Option or Right.

9. Restricted Shares. The Committee may grant to employees the right to receive
such number of Restricted Shares, as determined by the Committee in its sole
discretion.

(a) Issuance; Terms and Conditions. The form, terms and conditions of each
Restricted Share shall be determined by the Committee and shall be set forth in
an Award Agreement. Such terms and conditions may include, without limitation,
the Restrictions upon such Restricted Shares, the dates as of which Restrictions
upon such Restricted Shares will cease, and the conditions or circumstances upon
which such Restricted Shares will be forfeited or otherwise modified. The
Committee may, in its sole discretion, establish one or more Restrictions to the
vesting of a Restricted Share that relate to the satisfaction of Performance
Criteria.

(b) Payment of Par Value. To the extent a Participant is required by law to pay
to the Company the par value of a Restricted Share, such Participant shall have
forty-five (45) business days from the date of such grant to pay to the Company,
in cash or by check, an amount equal to the par value of a Share multiplied by
the number of Shares or Restricted Shares which have been granted to the
employee by the Committee. In such instances, if the Participant fails to make
payment to the Company for such Shares or Restricted Shares within forty-five
(45) business days of the grant thereof, the Company shall withhold, or shall
cause to be withheld, the amount of such payment from compensation otherwise due
the employee from the Company or any Affiliate. Unless the Committee determines
otherwise, a Participant’s prior service with the Company or any of its
Affiliates shall be deemed sufficient consideration for such Restricted Shares
and no payment therefore (including, without limitation, for the par value of
the Restricted Shares) shall be due from the Participant. Subject to the
provisions of Section 15 hereof, the Committee, in its sole discretion, shall
either issue to the employee a certificate representing such Restricted Shares
or credit the number of such Restricted Shares to a book-entry account upon the
payment due, if any, pursuant to this paragraph.

(c) Restriction on Shares. In no event shall a Restricted Share be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered until the
expiration of the Restricted Period which relates to such Restricted Share. All
or any part of any outstanding Restricted Shares granted to any Participant may
be vested in full and the Restrictions thereon shall lapse upon the occurrence
of such special circumstances or events as determined in the sole discretion of
the Committee.

(d) Forfeiture of Restricted Shares. If Restricted Shares are forfeited pursuant
to the terms of the Plan or an Award Agreement, such Restricted Shares shall
revert back and belong to the Company. In the event that any Restricted Shares
should be forfeited by the Participant, revert back and belong to the Company,
any stock certificate or certificates representing such Restricted Shares shall
be cancelled and the Restricted Shares shall be returned to the treasury of the
Company. Upon the reversion of such Restricted Shares, the Company shall repay
to the employee or (in the case of death) to the representative of the
employee’s estate, the full cash amount paid, if any, to the Company by the
employee for such Restricted Shares pursuant to Section 9(b) hereof.

(e) Right to Vote and Receive Dividends on Restricted Shares. Each Participant
shall, during the Restricted Period, be the beneficial and record owner of such
Restricted Shares and shall have full voting rights with respect thereto. Unless
the Committee determines otherwise, during the Restricted Period, all ordinary
cash dividends (as determined by the Committee in its sole discretion) paid upon
any Restricted Share shall be retained by the Company for the account of the
relevant Participant. Such dividends shall revert back to the Company if for any
reason the Restricted Share upon which such dividends were paid reverts back to
the Company. Upon the expiration of the Restricted Period, all such dividends
made on such Restricted Share and retained by the Company will be paid to the
relevant Participant.

 

A-5



--------------------------------------------------------------------------------

10. Restricted Stock Units. The Committee may grant employees such number of
Restricted Stock Units as it may determine in its sole discretion.

(a) Terms and Conditions. The form, terms and conditions of each Restricted
Stock Unit shall be determined by the Committee and shall be set forth in an
Award Agreement. Such terms and conditions may include, without limitation, the
conditions or circumstances upon which such Restricted Stock Unit will be paid,
forfeited or otherwise modified, and the date or dates upon which any Shares,
cash or other property shall be delivered to the Participant in respect of the
Restricted Stock Units. The Committee may, in its sole discretion, establish one
or more conditions to the vesting of a Restricted Stock Unit including, without
limitation, conditions the satisfaction of which are measured by Performance
Criteria. All or any part of any outstanding Restricted Stock Unit granted to
any Participant may be vested in full or paid upon the occurrence of such
special circumstances or events as determined in the sole discretion of the
Committee.

(b) Settlement of Restricted Stock Units. The Committee, in its sole discretion,
may instruct the Company to pay on the date when Shares would otherwise be
issued pursuant to a Restricted Stock Unit, in lieu of such Shares, a cash
amount equal to the number of such Shares multiplied by the Fair Market Value of
a Share on the date when Shares would otherwise have been issued. If a
Participant is entitled to receive other stock, securities or other property as
a result of an adjustment, pursuant to Section 12 hereof, the Committee, in its
sole discretion, may instruct the Company to pay, in lieu of such other stock,
securities or other property, cash equal to the fair market value thereof as
determined in good faith by the Committee. Until the delivery of such Shares,
cash, securities or other property, the rights of a Participant with respect to
a Restricted Stock Unit shall be only those of a general unsecured creditor of
the Company.

(c) Right to Receive Dividends on Restricted Stock Units. Unless the Committee
determines otherwise, during the period prior to payment of the Restricted Stock
Unit, all ordinary cash dividends (as determined by the Committee in its sole
discretion) that would have been paid upon any Share underlying a Restricted
Stock Unit had such Shares been issued shall be paid only at the time and to the
extent such Restricted Stock Unit is vested.

11. Grant of Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards (including unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may entail the transfer of actual Shares, or payment in
cash or otherwise of amounts based on the value of Shares.

12. Certain Adjustments. (a) In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, forward or reverse stock split, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event affects
Shares such that the failure to make an adjustment to an Award would not fairly
protect the rights represented by the Award in accordance with the essential
intent and principles thereof (each such event, an “Adjustment Event”), then the
Committee shall, in such manner as it may determine to be equitable in its sole
discretion, adjust any or all of the terms of an outstanding Award (including,
without limitation, the number of Shares covered by such outstanding Award, the
type of property to which the Award is subject and the exercise price of such
Award). In determining adjustments to be made under this Section 12(a), the
Committee may take into account such factors as it determines to be appropriate,
including without limitation (i) the provisions of applicable law and (ii) the
potential tax or accounting consequences of an adjustment (or not making an
adjustment) and, in light of such factors or others, may make adjustments that
are not uniform or proportionate among outstanding Awards.

(b) Fractional Shares or Securities. Any fractional shares or securities payable
upon the exercise of an Award as a result of an adjustment pursuant to this
Section 12 shall, at the election of the Committee, be payable in cash, Shares,
or a combination thereof, on such bases as the Committee may determine in its
sole discretion.

13. No Rights of a Stockholder. A Participant shall not be deemed to be the
holder of, or have any of the rights of a stockholder with respect to, any
Shares subject to Options, Rights or Restricted Stock Units unless and until the
Company shall have issued and delivered Shares to the Participant and said
Participant’s name shall have been entered as a stockholder of record on the
books of the Company. Thereupon, such Participant shall have full voting,
dividend and other ownership rights with respect to such Shares. The Company
will not be obligated to issue or deliver any Shares unless and until all legal
matters in connection with the issuance and delivery of Shares have been
approved by the Company’s counsel and the Company’s counsel determines that all
applicable federal, state and other laws and regulations have been complied with
and all listing requirements for relevant stock exchanges have been met.

14. No Right to Continued Employment. Nothing in the Plan or in any Award
Agreement shall confer upon any Participant the right to continued employment by
the Company or any Affiliate or affect any right which the Company or any
Affiliate may have to terminate such employment.

15. Issuance of Shares and Consents. If the Committee shall at any time
determine that any Consent is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of Shares or the
delivery of any cash, securities or other property under the Plan, or the taking
of any other action, then such action shall not be taken, in whole or in part,

 

A-6



--------------------------------------------------------------------------------

unless and until such Consent shall have been effected or obtained to the full
satisfaction of the Committee. Any stock certificate representing Restricted
Shares shall contain an appropriate legend referring to the Plan and the
Restrictions upon such Restricted Shares. Simultaneously with delivery of any
stock certificate for Restricted Shares, the Company may cause a stop transfer
order with respect to such certificate to be placed with the transfer agent of
the Shares.

 

A-7



--------------------------------------------------------------------------------

16. Withholding. If the Company or an Affiliate shall be required to withhold
any amounts by reason of a federal, state or local tax laws, rules or
regulations in respect of any Award, the Company or an Affiliate shall be
entitled to deduct or withhold such amounts from any payments (including,
without limitation Shares which would otherwise be issued to the Participant
pursuant to the Award; provided that, to the extent desired for GAAP purposes,
such withholding shall not exceed the statutory minimum amount required to be
withheld) to be made to the Participant. In any event, the Participant shall
make available to the Company or Affiliate, promptly when requested by the
Company or such Affiliate, sufficient funds or Shares to meet the requirements
of such withholding and the Company or Affiliate shall be entitled to take and
authorize such steps as it may deem advisable in order to have such funds made
available to the Company or Affiliate out of any funds or property due to the
Participant.

17. Right of Offset. The Company shall have the right to offset against its
obligation to deliver Shares, cash or other property under any Award that does
not constitute “non-qualified deferred compensation” pursuant to Section 409A of
the Internal Revenue Code any outstanding amounts of whatever nature that the
Participant then owes to the Company or any of its Affiliates.

18. Non-Transferability of Awards. Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant’s immediate family or to a trust or similar vehicle
for the benefit of members of the Participant’s immediate family (collectively,
the “Permitted Transferees”), no Award shall be assignable or transferable
except by will or by the laws of descent and distribution, and except to the
extent required by law, no right or interest of any Participant shall be subject
to any lien, obligation or liability of the Participant. All rights with respect
to Awards granted to a Participant under the Plan shall be exercisable during
the Participant’s lifetime only by such Participant or, if applicable, the
Permitted Transferees.

19. Administration and Amendment of the Plan. The Board of Directors or the
Committee may discontinue the Plan at any time and from time to time may amend
or revise the terms of the Plan or any Award Agreement, as permitted by
applicable law, except that it may not (a) make any amendment or revision in a
manner unfavorable to a Participant (other than if immaterial), without the
consent of the Participant or (b) make any amendment or revision without the
approval of the stockholders of the Company if such approval is required by the
rules of an exchange on which Shares are traded. Consent of the Participant
shall not be required solely pursuant to the previous sentence in respect of any
adjustment made pursuant to Section 12(a) except to the extent the terms of an
Award Agreement expressly refer to an Adjustment Event, in which case such terms
shall not be amended in a manner unfavorable to a Participant (other than if
immaterial) without such Participant’s consent.

20. Clawback. Notwithstanding any other provisions in this Plan, any Award which
is subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement, or any clawback policy adopted by the Company.

21. Section 409A. It is the Company’s intent that Awards under this Plan be
exempt from, or comply with, the requirements of Section 409A of the Internal
Revenue Code, and that this Plan be administered and interpreted accordingly. If
and to the extent that any Award made under this Plan is determined by the
Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the Internal Revenue Code and is payable to a Participant by
reason of the Participant’s termination of employment, then (a) such payment or
benefit shall be made or provided to the Participant only upon a “separation
from service” as defined for purposes of Section 409A of the Internal Revenue
Code under applicable regulations and (b) if the Participant is a “specified
employee” (within the meaning of Section 409A of the Internal Revenue Code and
as determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of the Participant’s
separation from service (or the Participant’s earlier death).

22. Effective Date. The Plan shall become effective upon approval by the
stockholders of the Company on June 5, 2012.

23. Severability. If any of the provisions of this Plan or any Award Agreement
is finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby; provided that, if any of such
provisions is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision shall be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder.

24. Plan Headings. The headings in this Plan are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

25. Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who receive, or
are eligible to receive, Awards (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements, as to the persons to receive Awards under the Plan,
and the terms and provisions of Awards under the Plan.

 

A-8



--------------------------------------------------------------------------------

26. Governing Law. The Plan and any Award Agreements shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.

27. Successors and Assigns. The terms of this Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

28. Duration. This Plan shall remain in effect until June 5, 2022 unless sooner
terminated by the Committee or the Board of Directors. Awards theretofore
granted may extend beyond that date in accordance with the provisions of the
Plan.

29. Distribution Issuance. (a) Notwithstanding Section 3 of the Plan, the
Compensation Committee (the “Cablevision Committee”) of the Board of Directors
of Cablevision Systems Corporation (“Cablevision”) may grant Awards with respect
to outstanding equity awards of Cablevision in connection with the distribution
by Cablevision to holders of its common stock of all of the outstanding Shares
(such distribution, the “Distribution”). In this capacity, the Cablevision
Committee shall have full authority to grant Awards in connection with the
Distribution and determine the recipients, terms and conditions of such Awards,
and each member of the Cablevision Committee shall be considered a “Covered
Person” for purposes of Section 3(c) of the Plan. Actions taken by the
Cablevision Committee in accordance with this Section 29 which have effect after
the effective date of this Plan shall be valid even if such action is taken
prior to the effective date of this Plan.

(b) Notwithstanding Section 6(b) and Section 7(b) of the Plan, the exercise
price of each Option and Right granted by the Cablevision Committee in
connection with the Distribution may be less than the Fair Market Value of a
Share on the day on which the Option or Right is granted, in order to preserve
the intrinsic value of the outstanding Cablevision equity awards prior to the
Distribution.

 

A-9